Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 1 of 17 Page ID #:378




 1   AFSHIN SIMAN
 2   LAW OFFICE OF AFSHIN SIMAN
     6210 Wilshire Blvd., Suite 211
 3
     Los Angeles, CA 90048
 4   (424) 229-9778
     siman@simanlawfirm.com
 5

 6   Steven L. Woodrow*
     swoodrow@woodrowpeluso.com
 7
     Patrick H. Peluso*
 8   ppeluso@woodrowpeluso.com
     Woodrow & Peluso, LLC
 9
     3900 East Mexico Avenue, Suite 300
10   Denver, Colorado 80210
     Telephone: (720) 213-0676
11
     Facsimile: (303) 927-0809
12   *Pro Hac Vice
13   Attorneys for Plaintiff and the Putative Class
14

15                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17    MICHAEL TRUJILLO,
      individually and on behalf of all others Case No. 5:19-cv-02072-ODW-SP
18
      similarly situated,
19                                             PLAINTIFF’S RESPONSE IN
                              Plaintiff,       OPPOSITION TO
20                                             DEFENDANT’S MOTION TO
                                               STAY
21      v.
22
      FREE ENERGY SAVINGS                      Date: May 11, 2020
23    COMPANY, d/b/a QUALITY                   Time: 1:30 PM
      CONSERVATION SERVICES, a                 Judge: Hon. Otis D. Wright II
24                                             Place: Courtroom 5D
      Delaware limited liability company,
25

26
                              Defendant.       Complaint Filed: October 29, 2019
27

28
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 2 of 17 Page ID #:379




 1
                                             TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES ................................................................................ iii
 3
     I.      INTRODUCTION ......................................................................................... 1
 4
     II.     SUMMARY OF THE CLAIMS ................................................................... 2
 5

 6   III.    ARGUMENT ................................................................................................. 2
 7           A.       The Supreme Court’s AAPC Ruling Is Unlikely To Have Any
 8                    Bearing On Plaintiff’s Claims. ........................................................... 3

 9                    1.       The AAPC case concerns the constitutionality of a debt
                               collection exemption to the TCPA, which is not implicated
10
                               by this case ................................................................................. 3
11
                      2.       Plaintiff’s DNC claim will not be affected by AAPC in any
12                             way .............................................................................................. 6
13
                      3.       The Landis factors do not support granting a stay ................ 7
14
     IV.     CONCLUSION ............................................................................................ 12
15

16

17

18

19
20

21

22

23

24

25
26

27
                  PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                                              -ii-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 3 of 17 Page ID #:380




 1                                       TABLE OF AUTHORITIES
 2   CASES
 3   Am. Ass’n of Political Consultants, Inc. v. FCC,
 4          923 F.3d 159 (4th Cir. 2019) .................................................................. passim
 5   Am. Ass’n of Political Consultants, Inc. v. Sessions,
 6          323 F. Supp. 3d 737, (E.D. N.C. 2018) ....................................................... 3–4
 7   Ayotte v. Planned Parenthood of N. New Eng., 546 U.S. 320 (2006) ....................... 4
 8   Barr v. Am. Ass’n of Political Consultants, Inc.,
 9          No. 19-631(U.S. Jan. 10, 2020) ................................................................... 1, 3
10   Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
11          490 F.3d 718 (9th Cir.2007) ............................................................................ 9
12   CMAX, Inc. v. Hall, 300 F.2d 265 (9th Cir. 1962) .................................................... 8
13   Dependable Highway Exp., Inc. v. Navigators Ins. Co.,
14          498 F.3d 1059 (9th Cir. 2007) ......................................................................... 8
15   Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019) ............................... passim
16   Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477 (2010) ... 4–5
17   Integon Preferred Ins. Co. v. Camacho, No. 1:16-cv-01496-AWI-SAB,
18          2018 WL 6620342 (E.D. Cal. Dec. 18, 2018) ....................................... 8, 9, 10
19   Klein v. City of San Clemente, 584 F.3d 1196 (9th Cir. 2009) ............................... 11
20   Landis v. North Am. Co., 299 U.S. 248 (1936) .............................................. 7, 8, 11
21   Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005) .......................................... 8
22   Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218 (2015) ........................................... 4
23   STATUTES, RULES, AND OTHER SOURCES
24   Bipartisan Budget Act of 2015, Pub. L. No. 114-74, § 301(a),
25          129 Stat. 584 (2015) ........................................................................................ 3
26   Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. ................ 3
27
                 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                                           -iii-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 4 of 17 Page ID #:381




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Free Energy Savings Company, d/b/a Quality Conservation
 4   Services (“Defendant” or “QCS”) violated the Telephone Consumer Protection Act
 5   (“TCPA”) by sending unsolicited, autodialed text messages to consumer cell
 6   phones without prior express written consent. Yet rather than acknowledge its
 7   actions—let alone take any responsibility—QCS instead asks the Court to stay this
 8   matter pending the Supreme Court’s resolution of Barr v. Am. Ass’n of Political
 9   Consultants, Inc., No. 19-631(U.S. Jan. 10, 2020), a constitutional question
10   regarding an exemption to the TCPA that isn’t even at issue in this case.
11   Defendant’s arguments fail, and the Court should deny the requested stay.
12         To hear QCS tell it, the Supreme Court is now considering the AAPC case
13   and will “likely moot” Plaintiff’s autodialer claim by declaring the TCPA’s
14   restrictions of automated calls unconstitutional—upending the Act itself. This
15   presents no basis for a stay. Despite QCS’s assertion that AAPC is “directly-on-
16   point” and “cuts to the heart of” Trujillo’s claims, that isn’t accurate: the TCPA
17   provision at issue before the Supreme Court in AAPC is a content-based exemption
18   for certain debt collection calls, which if actually found to be unconstitutional, is
19   readily severable from the TCPA and not at issue in this case. No debt collection
20   calls are at issue here. Moreover, Trujillo has plead that QCS violated the National
21   Do Not Call (“DNC”) registry—claims that don’t require proof that QCS used an
22   automatic telephone dialing system to make the calls. As a result, the forthcoming
23   opinion in AAPC, however it is decided, won’t prove dispositive of any of
24   Plaintiff’s causes here.
25         Ultimately, the Landis factors are not as favorable to QCS as it contends, and
26   the Court should deny Defendant’s Motion to Stay.
27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                              -1-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 5 of 17 Page ID #:382




 1   II.    SUMMARY OF THE CLAIMS
 2          Trujillo alleges that QCS violated the TCPA by sending unsolicited,
 3   autodialed text messages to his cellphone and to the cellphones of many other
 4   consumers, all of whom never provided prior express written consent to receive
 5   such calls. (See Compl., dkt. 1 at ¶¶ 6, 27.) Trujillo seeks certification of two
 6   classes, each rooted on a different cause of action—the first class and cause of
 7   action are based on Defendant’s violation of the TCPA’s prohibition of the use of
 8   an automatic telephone dialing system (“ATDS”) without prior express consent. (Id.
 9   ¶¶ 28, 34–39.) The second is based on QCS’s transmission of unsolicited text
10   messages to consumers who have registered their numbers on the National Do Not
11   Call registry. (Id. ¶¶ 28, 40–45.)
12          Defendant’s brief outlines certain rebuttal arguments in its characterization of
13   the case facts, including its assertions that Plaintiff’s wife supposedly provided
14   Plaintiff’s phone number and that the messages were “purely informational” rather
15   than telemarketing. (Def. Mot. to Stay, dkt. 31, at 3.) None of QCS’s untested,
16   summary judgment-type arguments are appropriately raised or germane to the
17   Motion to Stay.
18   III.   ARGUMENT
19          Defendant’s apparent confidence that restrictions on the use of autodialers
20   will be declared unconstitutional is based on a mischaracterization of both the issue
21   before the Supreme Court and the holdings of Circuit Courts on the matter. The
22   AAPC case concerns an exemption to the TCPA for certain debt collection calls that
23   are not at issue here, and only a (highly unlikely) decision by the Supreme Court to
24   declare the entire statute unconstitutional would have any bearing on this case—and
25   even then it could only impact Plaintiff’s ATDS claim while the DNC class and
26   claim would not be affected. A stay pending QCS’s pie-in-the-sky expectation is
27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                              -2-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 6 of 17 Page ID #:383




 1   not appropriate. As a result, the Landis factors of a stay are unsupported here, and
 2   the Court should accordingly deny Defendant’s motion.
 3         A.     The Supreme Court’s AAPC Ruling Is Unlikely to Have Any
 4                Bearing On Plaintiff’s Claims.
 5         QCS asks the Court to stay the case pending the Supreme Court’s ruling in
 6   the AAPC matter. However, Defendant’s motion overstates the scope of the
 7   Supreme Court’s review, which is far less likely to impact this litigation than QCS
 8   posits. As a stay pending resolution of an issue that bears no relation to Plaintiff’s
 9   complaint is inappropriate, QCS’s request for a stay here should be rejected.
10                1.     The AAPC case concerns the constitutionality of a debt
11                       collection exemption to the TCPA, which is not implicated
12                       by this case.
13         Defendant’s motion to stay is premised on the Supreme Court’s decision to
14   grant certiorari and review the Fourth Circuit’s recent ruling in Am. Ass’n of
15   Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019). See also Barr v.
16   Am. Ass’n of Political Consultants, Inc., No. 19-631(U.S. Jan. 10, 2020). The AAPC
17   case concerns a challenge to the constitutionality of a TCPA exemption for debt
18   collection calls. In 2015, Congress enacted a third exemption1 to the TCPA’s ban on
19   automated calls to permit calls “made solely to collect a debt owed to or guaranteed
20   by the United States.” AAPC, 923 F.3d at 162 (citing Bipartisan Budget Act of
21   2015, Pub. L. No. 114-74, § 301(a), 129 Stat. 584, 588 (2015)).
22         In 2016, AAPC and several other plaintiffs challenged the debt collection
23   exemption to the TCPA as unconstitutional in the Eastern District of North
24   Carolina. See Am. Ass’n of Political Consultants, Inc. v. Sessions, 323 F. Supp. 3d
25   1
      The first two exemptions, included in the TCPA when it was originally enacted in
26   1991, are for calls made for emergency purposes and calls made with the prior
27
     express consent of the called party. See 47 U.S.C. § 227(b)(1)(A).
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                              -3-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 7 of 17 Page ID #:384




 1   737, 739 (E.D. N.C. 2018). The court ultimately granted summary judgment in
 2   favor of the defendant, finding that: (1) the TCPA’s government-debt exemption
 3   was a content-based restriction of speech; but (2) the exemption withstood strict
 4   scrutiny and therefore was not unconstitutional. Id. at 743–44.
 5         On appeal, the Fourth Circuit vacated and remanded the district court’s
 6   findings. The Fourth Circuit agreed that the government-debt exemption was a
 7   content-based restriction on speech, but held that it could not withstand strict
 8   scrutiny because it is “woefully underinclusive” and impedes the compelling
 9   privacy interest that the TCPA was enacted to protect. AAPC, 923 F.3d at 168–170.
10   Per the Fourth Circuit, the exemption doesn’t further a compelling interest because
11   it “leaves appreciable damage to that supposedly vital interest unprohibited.” Id. at
12   170 (quoting Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2232 (2015)).
13         Yet rather than strike the entire prohibition on unsolicited automated calls or
14   declare the TCPA itself as unconstitutional, the Fourth Circuit ordered the Supreme
15   Court’s “preferred remedy”: severance of the government-debt exemption from the
16   TCPA. Id. at 171–72. The Fourth Circuit explained that severance was appropriate
17   for several reasons. First, severance of a flawed portion of a statute is often the
18   Supreme Court’s “required course” to “limit the impact of its ruling of
19   constitutional infirmity” and leave the valid remainder of a statute intact. Id. at 171
20   (citing Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 508
21   (2010); Ayotte v. Planned Parenthood of N. New Eng., 546 U.S. 320, 328 (2006)).
22   Second, the preference for severance is bolstered by the TCPA’s explicit mandate
23   that if any part of the Act “is held invalid, the remainder . . . shall not be affected.”
24   Id.; 47 U.S.C. § 608. Finally, the Court noted that the automated call ban would not
25   be undermined by severance because “[f]or twenty-four years, from 1991 until
26

27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                               -4-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 8 of 17 Page ID #:385




 1   2015, the automated call ban was ‘fully operative’” without the government-debt
 2   exemption. AAPC, 923 F.3d at 171 (citing Free Enter. Fund, 561 U.S. at 509).
 3         The Ninth Circuit, which of course governs this Court, reached the same
 4   conclusions in Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019). “The
 5   newly enacted exception [for government-debt calls] did not suddenly and silently
 6   become so integral to the TCPA that the statute could not function without it.” Id. at
 7   1157. As such, the Court similarly found that severing the unconstitutional
 8   exemption “preserves the fundamental purpose of the TCPA” and restores the Act
 9   to a content-neutral state. Id.
10         Here, Trujillo’s complaint does not relate to the government-debt collection
11   exemption in any way. Defendant insists that the Supreme Court will “likely moot”
12   Plaintiff’s ATDS claim by declaring the entire automated call ban unconstitutional,
13   which is the only scenario in which the AAPC decision could impact this case. (See
14   Dkt. 31, at 13.) Plaintiff doesn’t presume to divine with any certainty how the
15   Supreme Court will rule, but QCS’s prediction that a nearly thirty-year-old statute
16   will be thrown out due to the unconstitutionality of a five-year-old exemption is
17   rather difficult to envision. While QCS claims that the “general rule” for remedying
18   constitutional violations is that offending portions of a statute cannot be severed, it
19   wholly fails to cites any authority for such a proposition. (Id. at 1.) This is because
20   the opposite is true: as detailed in both AAPC and Duguid, severance is not only
21   preferred by the Supreme Court but required by the TCPA itself. AAPC, 923 F.3d at
22   171–72; Duguid, 926 F.3d at 1156–57.
23         Most inexplicably of all, QCS claims that “several Circuit courts have held”
24   that the automated-call ban violates the First Amendment. (Dkt. 31, at 1.) This is
25   demonstrably false. In the two Circuit court decisions on this issue, AAPC and
26   Duguid, both the Fourth Circuit and the Ninth Circuit concluded that the 2015
27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                              -5-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 9 of 17 Page ID #:386




 1   exemption to the TCPA for government-debt collection calls was unconstitutional
 2   and severable from the restrictions on automated calls—not the entire prohibition
 3   on using an ATDS to make unsolicited calls. AAPC, 923 F.3d at 171–72; Duguid,
 4   926 F.3d at 1156–57. QCS’s description of these holdings as having declared
 5   unconstitutional the TCPA’s entire section proscribing unsolicited, autodialed calls
 6   seriously misreads the cases.
 7         The upcoming review of AAPC by the Supreme Court will consider the
 8   constitutionality of the government-debt exception that was added to the TCPA
 9   relatively recently. That exception is not applicable to this case, as Plaintiff’s claims
10   are based on the use of an ATDS to send telemarketing text messages to consumers
11   without consent—nothing about debt collection is at issue. Barring an implausible
12   upending of the entire TCPA, the AAPC opinion is unlikely to have any bearing on
13   this matter. Accordingly, the Court should reject QCS’s bid for a stay.
14                2.     Plaintiff’s DNC claim will not be affected by AAPC in any
15                       way.
16         Even if the Supreme Court were to abandon its own preference for severance
17   and declare the entirety of the TCPA’s unsolicited automated call restrictions
18   unconstitutional, Plaintiff has alleged a cause of action for violation of the National
19   Do Not Call registry that would not be affected in any case. The DNC claim does
20   not depend on the use of ATDS technology to send the text messages—rather, it
21   depends on whether repeated text messages were sent to consumers like Plaintiff
22   who had registered on the National DNC. (See Dkt. 1 at 41–45.)
23         QCS is aware that this claim will not be affected by the AAPC ruling, briefly
24   addressing the DNC claim only at the end of its motion as supposedly “meritless”
25   and therefore not enough to justify moving forward with the case. (Dkt. 31 at 12–
26   13.) Plaintiff respectfully disagrees. As a preliminary matter, and just as is the case
27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
28                                              -6-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 10 of 17 Page ID #:387




  1   with the materials introduced by QCS in its factual background, Defendant’s
  2   contention that Plaintiff’s DNC claim is “meritless” has no place in or bearing on a
  3   motion to stay. Further, the Supreme Court in Landis—the case that sets forth the
  4   standard for granting a stay—provided that only in “rare circumstances” should a
  5   party to a case “be compelled to stand aside while a litigant in another settles the
  6   rule of law that will define the rights of both.” Landis v. North Am. Co., 299 U.S.
  7   248, 255 (1936). Here, Defendant is asking the Court to compel Plaintiff to stand
  8   aside while another litigant settles a rule of law that could possibly (but not likely)
  9   define Trujillo’s rights on one claim and will certainly not affect his other claim for
 10   relief. Plaintiff should not be made to wait for the indefinite resolution of AAPC
 11   before he may seek redress for QCS’s offensive text messages.
 12         Plaintiff’s claims do not arise from government-debt collection calls, which
 13   are the only practice certain to be affected by the Supreme Court’s upcoming
 14   decision in AAPC. QCS cannot credibly suggest that the Supreme Court is certain—
 15   or even likely—to junk the TCPA’s long-standing ban on unsolicited autodialed
 16   calls, and the AAPC ruling will have no bearing whatsoever on Plaintiff’s claims
 17   premised on QCS’s violations of the National DNC registry rules. This is not one of
 18   the “rare circumstances” in which a plaintiff must be made to stand aside—the
 19   Court should deny Defendant’s motion.
 20                3.     The Landis factors do not support granting a stay.
 21         Following its appraisal of the AAPC decision, Defendant argues that a stay is
 22   supposedly favored by each of the Landis factors. QCS’s analysis again misses the
 23   mark. The purported hardships described by Defendant are based on its (unfounded)
 24   assumption and supposed “probability” that the Supreme Court will declare the
 25   entire TCPA unconstitutional. (See Dkt. 31 at 8.) A stay of this action under Landis
 26   is not supported.
 27
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                              -7-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 11 of 17 Page ID #:388




  1          In Landis, the Supreme Court acknowledged that courts have inherent power
  2   to control their own dockets, which includes the power to stay. See Landis, 299
  3   U.S. at 254. However, any party seeking a stay “must make out a clear case of
  4   hardship or inequity in being required to go forward, if there is even a fair
  5   possibility that the stay for which he prays will work damage to someone else.” Id.
  6   at 255. As noted above, only in “rare circumstances” will a party be compelled to
  7   stand aside while a litigant in another case settles the rule of law that will define the
  8   rights of both. Id.
  9          As Defendant points out, the Ninth Circuit has distilled a three-factor test of
 10   competing interests to weigh when considering granting a stay under Landis: (1) the
 11   possible damage that may result from granting a stay; (2) the hardship or inequity
 12   that a party may suffer by going forward; and (3) “the orderly course of justice
 13   measured in terms of the simplifying or complicating of issues, proof, and questions
 14   of law which could be expected to result from a stay,” commonly referred to as
 15   judicial economy. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005)
 16   (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). It also bears
 17   mentioning that a stay “cannot be imposed only for judicial economy” and “cannot
 18   be indefinite and result in undue delay.” Integon Preferred Ins. Co. v. Camacho,
 19   No. 1:16-cv-01496-AWI-SAB, 2018 WL 6620342, at *10 (E.D. Cal. Dec. 18,
 20   2018) (citing Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d
 21   1059, 1066–67 (9th Cir. 2007)).
 22          Defendant’s assessment of these factors is misguided. First, QCS asserts that
 23   a stay poses no risk of harm to Plaintiff, going so far as to say that Trujillo would
 24   suffer harm if the case is not stayed because, once again, QCS is confident that the
 25   entire TCPA will be stricken by the Supreme Court. (Dkt. 31, at 6–7.) Defendant’s
 26   argument ignores the injunctive relief sought in the Complaint, which is necessary
 27
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                              -8-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 12 of 17 Page ID #:389




  1   to prevent QCS from continuing its practice of sending unsolicited text messages to
  2   Plaintiff and the class members. (Id. at 12 (seeking “[a]n injunction requiring
  3   Defendant to cease all unsolicited text activity”); see also id. at ¶¶ 6, 33.) Every
  4   month that this matter is delayed is another month for Defendant to continue its
  5   automated telemarketing campaign unchecked and exacerbate the harms at issue in
  6   the case. And as Defendant suggests, the current health crisis adds even more
  7   uncertainty to when the Supreme Court may rule on AAPC—the stay sought by
  8   QCS is indefinite in nature, and it should not be granted. See Integon, 2018 WL
  9   6620342, at *10.
 10         Further, the notion that Plaintiff would more likely be harmed if a stay is not
 11   granted is based on the unfounded belief that the ban on autodialed calls will cease
 12   to exist after the Supreme Court examines the AAPC case. As explained above,
 13   there is no support for such belief—instead, prevailing authority on severability
 14   confirms that it is highly unlikely. See AAPC, 923 F.3d at 171–72; Duguid, 926
 15   F.3d at 1156–57. And of course, courts have long recognized that the delay that
 16   results from a stay can harm Plaintiffs because it threatens the availability of
 17   evidence. Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr.,
 18   Inc., 490 F.3d 718, 724 (9th Cir.2007) (recognizing that “[d]elay inherently
 19   increases the risk that witnesses’ memories will fade and evidence will become
 20   stale”). The suggestion that delay helps Plaintiff is specious.
 21         Likewise, QCS’s claim that the potential hardship or inequity it will
 22   supposedly experience “strongly supports a stay” is rooted in its same unlikely
 23   prediction that the entire ATDS provision will be stricken. (See Dkt. 31, at 9.) Once
 24   again, this could only occur if the Supreme Court rejects its own precedent and
 25   elects to eviscerate the TCPA in response to a recently-added, potentially
 26   unconstitutional exemption (that is not implicated by this case). See AAPC, 923
 27
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                              -9-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 13 of 17 Page ID #:390




  1   F.3d at 171. And again, even if Defendant’s long-shot prediction were to occur,
  2   Plaintiff’s class claim for violation of the DNC registry will remain intact. In other
  3   words, the Supreme Court’s decision will not excuse QCS from answering for the
  4   text messages sent to Plaintiff and the class members—any resources or expense
  5   associated with class discovery and litigating the case will still be required after the
  6   AAPC ruling is issued.2
  7         Importantly, judicial economy would not be served by a stay. Defendant’s
  8   claim that the AAPC decision could be “outcome-determinative” in this matter is
  9   misleading for several reasons. (Dkt. 31 at 9.) First, and as outlined above, this case
 10   does not involve any government-debt collection calls subject to the exemption
 11   challenged in AAPC. 923 F.3d at 162–63. Thus, nothing short of the Supreme Court
 12   dismantling the prohibitions on autodialers could impact this case, and the
 13   severability option preferred by the statute and the Supreme Court makes such an
 14   outcome unlikely. Id. at 171–72; Duguid, 926 F.3d at 1156–57. Second, even if the
 15   AAPC ruling were to impact Plaintiff’s ATDS claim, his DNC claim will not be
 16   affected and this case will proceed. To the extent that “judicial efficiency” may be
 17   served by putting this case on hold for an indefinite period of time, simply to wait
 18   and see if the Supreme Court might declare a large swath of the TCPA
 19   unconstitutional and undermine the basis for just one of Plaintiff’s claims, it is not
 20   enough to justify the requested stay. See Integon, 2018 WL 6620342, at *10.
 21

 22
      2
 23
        Defendant briefly suggests that it would suffer prejudice in going forward with
      this case given the impact of the national pandemic on its operations. (See Dkt. 31
 24   at 9.) Care can be taken to ensure that no in-person meetings or depositions are
 25
      required until it is safe to do so. A blanket stay, however, only injects more
      uncertainty into QCS’s request as no one can (and Defendant does not) predict
 26   when business may return to “normal” for companies across the country, including
 27
      QCS.
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                             -10-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 14 of 17 Page ID #:391




  1         In addition to the Landis factors, QCS claims that a stay in this case would
  2   further the interests of the public and of non-parties. (Dkt. 31 at 10–11.) Repeating
  3   its refrain that the Supreme Court will gut the TCPA, Defendant contends that the
  4   public interest would be served by “avoiding the enforcement” of a supposedly
  5   unconstitutional statute. (Id. at 10) (citing Klein v. City of San Clemente, 584 F.3d
  6   1196, 1208 (9th Cir. 2009)). Aside from this not being a factor in considering a
  7   stay, it is simply incredible to suggest that the public interest would be served by
  8   ceasing enforcement of the TCPA. The statute was enacted to protect the public
  9   from “intrusive and unwanted phone calls,” and the portion at issue in AAPC (the
 10   government-debt exemption) was deemed unconstitutional for failing to protect
 11   those interests enough. See AAPC, 923 F.3d at 161, 168–69. Defendant’s argument
 12   for protecting non-parties is similarly off-point (and self-serving) as QCS warns of
 13   “mass subpoenas” and its own declared interest in deposing class members. (Dkt.
 14   31 at 11.) Though exaggerated, these are potential risks in any class discovery that
 15   will not be ameliorated by a stay—thankfully, they can (and surely will) be limited
 16   by case management order, the parties themselves, and the Federal Rules
 17   concerning discovery.
 18         Finally, QCS points to other cases where stays have been entered. As
 19   explained at length, this case is different. There are no debt collection allegations
 20   here and the DNC registry claims will be unaffected by any ruling.
 21         At the end of the day, there is no support for entering a stay here. This is not
 22   one of those “rare” instances where a party should be made to stand aside while a
 23   pertinent rule of law is decided. Landis, 299 U.S at 255. Rather, QCS is asking that
 24   Plaintiff’s case be postponed so that Defendant can wait and hope, sincerely or
 25   otherwise, that review of a discrete (and here, immaterial) exemption to the TCPA’s
 26   automated-call ban balloons into a wholesale demolition of the law and relieves
 27
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                             -11-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 15 of 17 Page ID #:392




  1   QCS and other companies of all restrictions on their automated telemarketing.
  2   Given that this case does not implicate the debt-collection exception that the
  3   Supreme Court is poised to review, and because even Defendant’s ideal ruling
  4   could only impact one of Plaintiff’s two claims, granting the requested stay would
  5   be inappropriate. Accordingly, Defendant’s motion should be denied.
  6   IV.   CONCLUSION
  7         The Court should deny Defendant’s motion to stay. The Supreme Court’s
  8   forthcoming decision in AAPC will not be dispositive of Plaintiff’s claims, and the
  9   Landis factors weigh in Plaintiff’s favor. As such, the Court should deny the
 10   motion, permit the parties to commence discovery, and award any such relief as it
 11   deems necessary and just.
 12

 13                                          Respectfully Submitted,
 14                                          MICHAEL TRUJILLO, individually and
 15                                          on behalf of all others similarly situated,
 16
      Dated: April 20, 2020                  By:      /s/ Patrick H. Peluso
 17                                                    One of Plaintiff’s Attorneys
 18
                                             Afshin Siman (Cal. Bar No. 309956)
 19                                          Law Office of Afshin Siman
 20                                          6210 Wilshire Blvd., Suite 211
                                             Los Angeles, CA 90048
 21                                          Telephone: (424) 229-9778
 22                                          siman@simanlawfirm.com

 23                                          Steven L. Woodrow*
 24                                          swoodrow@woodrowpeluso.com
                                             Patrick H. Peluso*
 25                                          ppeluso@woodrowpeluso.com
 26                                          Woodrow & Peluso, LLC
                                             3900 East Mexico Avenue, Suite 300
 27
                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                            -12-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 16 of 17 Page ID #:393




  1
                                          Denver, Colorado 80210
                                          Telephone: (720) 213-0676
  2                                       Facsimile: (303) 927-0809
  3                                       *Pro Hac Vice

  4

  5

  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25
 26

 27
              PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                         -13-
Case 5:19-cv-02072-MCS-SP Document 33 Filed 04/20/20 Page 17 of 17 Page ID #:394




  1                           CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on April 20, 2020.
  5                                         /s/ Patrick H. Peluso
  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25
 26

 27
               PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY
 28                                           -14-
